Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed April 14, 2020 in response to the Office Action of February 24, 2021 is acknowledged and has been entered. Claims 1, 4, 15, 16, 26 and 29-32 have been amended. Claims 8, 13-14, 22 and 27-28 have been canceled. Claims 1-7, 9-12, 15-21, 23-26 and 29-32 are pending and under examination in this Office action.

Response to Amendment
The objection to the drawings is now withdrawn in view of the claim amendment.
The objection to claims 1, 15 and 19 is now withdrawn in view of the claim amendment.
The rejection to claims 1-7, 9-12, 15-21, 23-26 and 29-32 under 35 U.S.C. 112(b) is now withdrawn in view of the claim amendment.
The rejections to claims 1-7, 9-12, 15-21, 23-26 and 29-32 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment. New grounds of rejection are now made. 

Claim Objections
Claims 1, 15 and 29 are objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112(f) Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in claims 15 and 18-21 and 23-26 in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 15, line 4 and claims18-20 and 23: Claim limitation “a chest wall detector unit…configured to generate a chest wall mode” (claim 15); “the chest wall detector unit is configured to generate a pluratliy of points/to generate a gradient ring feature map/to generate a template image representative of a chest wall” (claims 18 and 23); “the chest wall detector unit is configured to determine an ellipsoid model/to determine rib information/to determine a rib centerline information” (claims 19-21); and “the chest wall detector unit is configured to match the template image…” (claim 24). These claims have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to generate/to determine/to match” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”.
Claim 15, line 6 and claims 25-26: Claim limitation “a segmentation unit…configured to segment the plurality of scan images” (claim 15); “a segmentation unit is configured to determine a surface” (claim 25); and “the 
Claim 15, line 9: Claim limitation “a lesion detector unit…configured to generate lesion information” (claim 15). The claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to generate/to perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 15 and 18-21 and 23-26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows the following corresponding structure described in the specification (PG Pub 2017/0172540 A1) for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation in regard to the limitations of the “a chest wall detector unit”, “a segmentation unit” and “a lesion detector unit”: in [0029]: the 
Therefore, these units are interpreted being equivalent to a CPU, a circuitry or a processor with an algorithm that performs the claimed functions.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 9, 10, 12, 15, 16, 18,  23, 24, 26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2015/0087979 A1, hereinafter Zhang, in view of Chaney et al., US 5,926,568 A1, hereinafter Chaney, further in view of Park et al., US 2016/0117818 A1, hereinafter Park.

Claim 1. Zhang teaches a method, comprising:
“receiving an automated breast ultrasound (ABUS) volume acquired with an ultrasound imaging system; extracting a pluratliy of scan images from the ABUS volume” (FIG.20&21: step 2010; [0099]: in step 2010, a first programmed computer module constructs a 3D structure of a breast; and [0088]: FIG.15 illustrates a scanning pod that scans a chestwardly compressed breast with an ultrasound transducer in a generally linear pattern...and produces chestwardly oriented 2D original slice images from which a 3D structure of breast voxel values can be constructed…Pod 1502 can be…the same as used in a commercially available system…under the trade name ABUS), wherein
“the plurality of scan images comprises a chest wall region ([0113]: a computer module 2608 finds in each of the 3D structures certain volumes that should be segmented out, such as skin and possibly a thin layer underneath, chestwall, and/or ribs) – the fact that the chest wall is segmented out indicates that the chest wall is comprised in the images before segmentation, i.e., “the pluratliy of scan images” as claimed;
“determining a plurality of segmented scan images segmented along the chest wall region” (FIG.18: chestwall 200 with a series of scan images along the chestwall 200; and [0092]: the term whole-beast navigator overview image or air refers to an image that represents a 3D volume of tissue that typically is the entire volume of interest that generates the sonographic response, such as all the scanned breast tissue after segmenting out tissue that is not of interest such as ribs and muscle) – the images after segmenting out tissue that is not of interest is the “segmented scan images” as claimed;
“determining lesion information using an automated lesion detection technique applied to the pluratliy of segmented scan image, wherein the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique” ([0093]: the navigator overview images or aids can be further configured to include indications, such as computer-aided detection (CAD) marks of enhancements that rely mainly on other processes and can identify as such both likely malignant and likely benign abnormalities found in the beast; and FIG.19 illustrates the relative dimension and location of the identified lesion to the whole breast); and
“displaying the plurality of scan images along with the lesion information” ([0093]: identify both likely malignant and likely benign abnormalities [that can be] displayed together with other images that can help further characterize the abnormality; and [0094]: FIG.19: a computer screen 1902 displays an interactive user interface…Image 1904 is graphically altered to provide improved navigation pertaining to the characteristics of the lesion features).

Zhang does not teach (1) determining a chest wall model representative of the chest wall region based on the plurality of scan images; and (2) the segmentation is based on the chest wall mode. 
However, in an analogous imaging object identification field of endeavor, Chaney teaches
(1) “determining a chest wall model representative of the chest wall region based on the plurality of scan images” (Col.21, ll.51-67: External models:…external structures can also be employed to define models. This includes such external items as indentations, neighboring objects, and the spaces between objects…The model consists of 4 FIGS. corresponding roughly to the gap between the liver and the chest wall); and
Col.12, ll.19-20: creating a model from a training image, and deforming the model to optimize the objective function; ll.35-37: a model-driven approach to segmentation; and Col.20, ll.21-22: a model-based segmentation method).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Zhang employ such features of (1) “determining a chest wall model representative of the chest wall region based on the plurality of scan images” and (2) “determining a plurality of segmented scan images segmented based on the model” as taught in Chaney for the advantages of “providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Further, if Zhang is considered not providing an explicit teaching that the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique, and the display of the scan images along with the lesion information, in an analogous computer aided diagnosis of ultrasound imaging field of endeavor, Park teaches that
“the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique; and displaying the pluratliy of scan images along with the lesion information” ([0081]: FIG.6, in operation 610, the CAD apparatus 100 receives medical images that are organized as consecutive images. For example, a medical image to be received may be an ultrasonic image of a diseased area of a patient’s body, which is captured by a probe; and [0054]: the display 140 displays the result of analysis to overlay a corresponding image, or outputs the result of analysis in a specific area of the screen, except for an area where a corresponding image is displayed. For example, in order to help a user to easily identify a lesion area, the display 140 outputs a distinguishing mark, such as a circle, a square, and/or  a cross, at a corresponding location on the output image using lesion area information, for example, location and size of a lesion area, included in the result of analysis).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the automated lesion detection technique of Zhang and Chaney combined employ such features of “the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique; and displaying the pluratliy of scan images along with the lesion information” as taught in Park for the advantages of “communicating the results of the CAD processing to a human user for further usage”, as suggested in Park, [0053].

Claim 15. Zhang teaches a system, comprising:
“an ultrasound scanning device configured to generate an automated breast ultrasound (ABUS) volume; a processor unit communicatively coupled to the ultrasound scanning device and configured to extract a plurality of scan images from the ABUS volume” (FIG.20&21: step 2010; [0099]: in step 2010, a first programmed computer module constructs a 3D structure of a breast; and [0088]: FIG.15 illustrates a scanning pod that scans a chestwardly compressed breast with an ultrasound transducer in a generally linear pattern...and produces chestwardly oriented 2D original slice images from which a 3D structure of breast voxel values can be constructed…Pod 1502 can be…the same as used in a commercially available system…under the trade name ABUS), wherein
“the plurality of scan images comprises a chest wall region ([0113]: a computer module 2608 finds in each of the 3D structures certain volumes that should be segmented out, such as skin and possibly a thin layer underneath, chestwall, and/or ribs) – the fact that the chest wall is segmented out indicates that the chest wall is comprised in the images before segmentation, i.e., “the pluratliy of scan images” as claimed;
“a segmentation unit communicatively coupled to the chest wall detector unit and configured to segment the pluratliy of scan images along a boundary of the chest wall to determine a plurality of segmented scan images (FIG.18: chestwall 200 with a series of scan images along the chestwall 200; and [0092]: the term whole-beast navigator overview image or air refers to an image that represents a 3D volume of tissue that typically is the entire volume of interest that generates the sonographic response, such as all the scanned breast tissue after segmenting out tissue that is not of interest such as ribs and muscle), 
“a lesion detector unit communicatively coupled to the segmentation unit and configured to generate lesion information using an automated lesion detection technique applied to the pluratliy of segmented scan image, wherein the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique” ([0093]: the navigator overview images or aids can be further configured to include indications, such as computer-aided detection (CAD) marks of enhancements that rely mainly on other processes and can identify as such both likely malignant and likely benign abnormalities found in the beast; and FIG.19 illustrates the relative dimension and location of the identified lesion to the whole breast); and
“a display unit communicatively coupled to the lesion detector unit and configured to display the plurality of scan images along with the lesion information” ([0093]: identify both likely malignant and likely benign abnormalities [that can be] displayed together with other images that can help further characterize the abnormality; and [0094]: FIG.19: a computer screen 1902 displays an interactive user interface…Image 1904 is graphically altered to provide improved navigation pertaining to the characteristics of the lesion features).

Zhang does not teach a chest wall detector unit communicatively coupled to the imaging device and configured to generate a chest wall model representative of the chest wall region based on the plurality of scan images.
However, in an analogous imaging object identification field of endeavor, Chaney teaches
“a chest wall detector unit communicatively coupled to the imaging device and configured to generate a chest wall model representative of the chest wall region based on the plurality of scan images” (Col.21, ll.51-67: External models:…external structures can also be employed to define models. This includes such external items as indentations, neighboring objects, and the spaces between objects…The model consists of 4 FIGS. corresponding roughly to the gap between the liver and the chest wall). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Zhang employ such features of “a chest wall detector unit communicatively coupled to the imaging device and configured to generate a chest wall model representative of the chest wall region based on the plurality of scan images” as taught in Chaney for the advantages of “providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Further, if Zhang is considered not providing an explicit teaching that the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique, and the display of the scan images along with the lesion information, in an analogous computer aided diagnosis of ultrasound imaging field of endeavor, Park teaches that
“the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique; and displaying the pluratliy of scan images along with the lesion information” ([0081]: FIG.6, in operation 610, the CAD apparatus 100 receives medical images that are organized as consecutive images. For example, a medical image to be received may be an ultrasonic image of a diseased area of a patient’s body, which is captured by a probe; and [0054]: the display 140 displays the result of analysis to overlay a corresponding image, or outputs the result of analysis in a specific area of the screen, except for an area where a corresponding image is displayed. For example, in order to help a user to easily identify a lesion area, the display 140 outputs a distinguishing mark, such as a circle, a square, and/or  a cross, at a corresponding location on the output image using lesion area information, for example, location and size of a lesion area, included in the result of analysis).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the automated lesion detection technique of Zhang and Chaney combined employ such features of “the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique; and displaying the pluratliy of scan images along with the lesion information” as taught in Park for the advantages of “communicating the results of the CAD processing to a human user for further usage”, as suggested in Park, [0053].

Claim 29. Zhang teaches a non-transitory computer readable medium having instructions to enable at least one processor to:
 “receive an automated breast ultrasound (ABUS) volume acquired with an ultrasound imaging system; extract a pluratliy of scan images from the ABUS volume” (FIG.20&21: step 2010; [0099]: in step 2010, a first programmed computer module constructs a 3D structure of a breast; and [0088]: FIG.15 illustrates a scanning pod that scans a chestwardly compressed breast with an ultrasound transducer in a generally linear pattern...and produces chestwardly oriented 2D original slice images from which a 3D structure of breast voxel values can be constructed…Pod 1502 can be…the same as used in a commercially available system…under the trade name ABUS), wherein
“the plurality of scan images comprises a chest wall region ([0113]: a computer module 2608 finds in each of the 3D structures certain volumes that should be segmented out, such as skin and possibly a thin layer underneath, chestwall, and/or ribs) – the fact that the chest wall is segmented out indicates that the chest wall is comprised in the images before segmentation, i.e., “the pluratliy of scan images” as claimed;
“determine a plurality of segmented scan images segmented along the chest wall region” (FIG.18: chestwall 200 with a series of scan images along the chestwall 200; and [0092]: the term whole-beast navigator overview image or air refers to an image that represents a 3D volume of tissue that typically is the entire volume of interest that generates the sonographic response, such as all the scanned breast tissue after segmenting out tissue that is not of interest such as ribs and muscle) – the images after segmenting out tissue that is not of interest is the “segmented scan images” as claimed;
“determine lesion information using an automated lesion detection technique applied to the pluratliy of segmented scan image, wherein the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique” ([0093]: the navigator overview images or aids can be further configured to include indications, such as computer-aided detection (CAD) marks of enhancements that rely mainly on other processes and can identify as such both likely malignant and likely benign abnormalities found in the beast; and FIG.19 illustrates the relative dimension and location of the identified lesion to the whole breast); and
“display the plurality of scan images along with the lesion information” ([0093]: identify both likely malignant and likely benign abnormalities [that can be] displayed together with other images that can help further characterize the abnormality; and [0094]: FIG.19: a computer screen 1902 displays an interactive user interface…Image 1904 is graphically altered to provide improved navigation pertaining to the characteristics of the lesion features).

Zhang does not teach (1) determine a chest wall model representative of the chest wall region based on the plurality of scan images; and (2) the segmentation is based on the chest wall mode. 
However, in an analogous imaging object identification field of endeavor, Chaney teaches
(1) “determine a chest wall model representative of the chest wall region based on the plurality of scan images” (Col.21, ll.51-67: External models:…external structures can also be employed to define models. This includes such external items as indentations, neighboring objects, and the spaces between objects…The model consists of 4 FIGS. corresponding roughly to the gap between the liver and the chest wall); and
(2) determine a plurality of segmented scan images segmented based on the model” (Col.12, ll.19-20: creating a model from a training image, and deforming the model to optimize the objective function; ll.35-37: a model-driven approach to segmentation; and Col.20, ll.21-22: a model-based segmentation method).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Zhang employ such features of (1) “determine a chest wall model representative of the chest wall region based on the plurality of scan images” and (2) “determine a plurality of segmented scan images segmented based on the model” as taught in Chaney for the advantages of “providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Further, if Zhang is considered not providing an explicit teaching that the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique, and the display of the scan images along with the lesion information, in an analogous computer aided diagnosis of ultrasound imaging field of endeavor, Park teaches that
“the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique; and displaying the pluratliy of scan images along with the lesion information” ([0081]: FIG.6, in operation 610, the CAD apparatus 100 receives medical images that are organized as consecutive images. For example, a medical image to be received may be an ultrasonic image of a diseased area of a patient’s body, which is captured by a probe; and [0054]: the display 140 displays the result of analysis to overlay a corresponding image, or outputs the result of analysis in a specific area of the screen, except for an area where a corresponding image is displayed. For example, in order to help a user to easily identify a lesion area, the display 140 outputs a distinguishing mark, such as a circle, a square, and/or  a cross, at a corresponding location on the output image using lesion area information, for example, location and size of a lesion area, included in the result of analysis).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the automated lesion detection technique of Zhang and Chaney combined employ such features of “the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique; and displaying the pluratliy of scan images along with the lesion information” as taught in Park for the advantages of “communicating the results of the CAD processing to a human user for further usage”, as suggested in Park, [0053].

Claims 2 and 16. Zhang, Chaney and Park combined teaches all the limitations of claims 1 and 15, respectively.
Zhang further teaches 
“receiving a left scan volume, a right scan volume, and a center scan volume, wherein each of the left scan volume, the right scan volume and the center scan volume comprises the plurality of scan images” ([0089]: FIG.16 illustrates yet another way to obtain chestwardly oriented 2D original slice images. An ultrasound transducer scans a chestwardly compressed breast along a succession of partly overlapping sweeps, swaths or scan rows that are generally linear to thereby cover the entire breast).
It is obvious that a region of interest, or in the present case an entire breast, may be divided to have a left, a right and a center volume. The linear scan sweeping that covers the entire breast is considered having multiple scan volumes that comprise the plurality of scan images. 

Claims 4 and 26. Zhang, Chaney and Park combined teaches all the limitations of claims 1 and 15, respectively, including the determination of the chest wall model (Chaney, Col.21, ll.51-67). 
Zhang does not teach the features associated with the claimed two-step registration. 
However, in an analogous imaging object identification field of endeavor, Chaney teaches
“determining the chest wall model comprises using a two-step registration technique comprising a first step and a second step” (Col.21, ll.7-10: the global initialization stage, and the independent deformation during the optimization process), wherein 
“the first step comprises initializing an atlas for registration with the pluratliy of scan images” (Col.6, line 64 to Col.7, line 3: Core analysis of geometrically stable objects in images, such as organs and bony structures in gray scale medical images, allows a means for automatically segmenting anatomical objects in unclassified images and matching multiple images, and lends itself to a  variety of methods for deriving a transformation matrix that matches or registers particular objects within one image with another) and
“the second step comprises using a deformable registration technique to align the atlas with one or more of the plurality of scan images” (Col.19, ll.40-43: once an object is localized and the template is initialized, the template links are allowed to deform locally, via movement of the individual template sites, in order to optimize the objective function…This allows the template links for each individual figure to deform based on the most stable features, the medial points, and thus to adjust to slight variation in figural shape from the prior mean).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the chest wall model determination of Zhang employ such a feature of the two-step registration as taught in Chaney for the advantages of “providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Claims 9 and 23. Zhang, Chaney and Park combined teaches all the limitations of claims 1 and 15, respectively, including the determination of the chest wall model (Chaney, Col.21, ll.51-67). 
Zhang does not teach that a template image representative of the model is generated. 
However, in an analogous imaging object identification field of endeavor, Chaney teaches
Col.4, ll.3-5: an object shape template is then generated based on the medial sites, the boundary sites, the MM segments, the MB segments and the BB segments; Col.18, line 18: initialization of the shape template for object localization; and FIGS. 3, 5, 6). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the chest wall model determination of Zhang employ such a feature of “generating a template image representative of the model” as taught in Chaney for the advantages of “providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Claims 10 and 24. Zhang, Chaney and Park combined teaches all the limitations of claims 9 and 23, respectively.
Zhang does not teach that the template image is matched to the plurality of scan images based on a deformable registration technique.
However, in an analogous imaging object identification field of endeavor, Chaney further teaches 
“matching the template image to the plurality of scan images based on a deformable registration technique” (Col.4, line 58 to Col.5, line 7: a model template of a desired object within the initial image is made using scale-space relationships. The model template includes a skeletal grid defining relational deformable shape loci and links…The template deformable shape loci and links are allowed to deform to match contour and core of the corresponding object in the unclassified target image…Measurements associated with the model template and the target object are correlated to determine at least one of registration and segmentation of the target image). 
Hence, the deformable shape loci and links being allowed to deform to match the contour and core of the corresponding object is considered the “deformable registration technique” as claimed. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the chest wall model determination of Zhang employ such a feature of “matching the template image to the plurality of scan images based on a deformable registration technique” as taught in Chaney for the advantages of “providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Claim 12. Zhang, Chaney and Park combined teaches all the limitations of claim 1, including the determination of the plurality of segmented scan images (Zhang: [0092] and FIG.18). 
Zhang does not teach the particular segmentation technique as claimed.
However, in an analogous imaging object identification field of endeavor, Chaney teaches
 “determining the plurality of segmented scan images is based on a bottom-up segmentation technique or a top-down segmentation technique” (Col.7, ll.41-54: When initialized in a target or unclassified image, the template model of a particular organ can be used as a means to automatically recognize, extract for analysis, or segment the corresponding object appearing in the unclassified image…To avoid convergence, other methods…use multi-resolution images in a top-down fashion where the output at a lower resolution image is used as the input to the next highest-resolution image).
Hence, the automatic segmentation of the corresponding object with a method using multi-resolution images in a top-down fashion is considered the “top-down segmentation technique” as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Zhang employ such a feature of “determining the plurality of segmented scan images is based on a bottom-up segmentation technique or a top-down segmentation technique” as taught in Chaney for the advantages of “providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Claim 18. Zhang, Chaney and Park combined teaches all the limitations of claim 15, including the determination of the chest wall model (Chaney, Col.21, ll.51-67). 
Zhang does not teach that a plurality of points representative of the chest wall region is determined.
However, in an analogous imaging object identification field of endeavor, Chaney teaches that
Col.12, line 65 to Col.13, line 5: in order to generate a robust model or template, the present invention employs (1) discrete, sparse set of points, the template sites, which serve as landmarks at which certain image features are to be measured…). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Zhang employ such a feature of “determining the chest wall model comprises determining a plurality of points representative of the chest wall region” as taught in Chaney for the advantages of “providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Claims 30-32. Zhang, Chaney and Park combined teaches all the limitations of claims 1, 15 and 29 respectively, including the determination of the chest wall model (Chaney, Col.21, ll.51-67). 
Zhang does not teach the claimed display features. 
However, in an analogous imaging object identification field of endeavor, Chaney teaches
 “displaying a chest wall model at the same time as said displaying the plurality of scan images along with the lesion information” (Col.21, ll.61-63: a recent example of such an approach applied to a liver in an axial CT slice through the abdomen is demonstrated in FIG.18; and FIG.18: top row shows 3 adjacent CT slices through the liver with the defined boundary…The full model is shown on the middle training image. Bottom row shows the same slices with the optimized model boundary superimposed; ) – hence, FIG.18 displays 3 adjacent CT slices that is considered “the pluratliy of scan images” as claimed, together the chest wall model co-displayed, and the lesion information (the liver with the defined boundary in the abdomen).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Zhang employ such a feature of “displaying a chest wall model at the same time as said displaying the plurality of scan images along with the lesion information” as taught in Chaney for the advantages of “providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view Chaney and Park, as applied to claims 2 and 16, further in view of Chen et al., US 2010/0303314 A1, hereinafter Chen.

Claims 3 and 17. Zhang, Chaney and Park combined teaches all the limitations of claims 2 and 16, respectively, including
“displaying the plurality of segmented scan images” (Zhang, FIG.19).
Neither Zhang, Chaney nor Park teaches that the display establishes correspondence between two scan volumes using a fiducial feature”.
Chen teaches that
“displaying the plurality of segmented scan images comprises establishing correspondence between at least two of the scan volumes using a fiducial feature in the plurality of scan images” ([0026]: when imaging the chest, it is common practice to obtain various different views…During the reading of chest X-ray images, when both AP/PA and LAT images have been obtained and are present, there is often a need to determin the corresponding evidence in the LAT view of a lesion or other location of interest found in the AP/P view, and vice versa; [0028]: automatically detect some or all of the landmarks and/or anatomic structures in each image; [0029] and FIG.4). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Zhang, Chaney and Park combined employ such a feature of “displaying the plurality of segmented scan images comprises establishing correspondence between at least two of the scan volumes using a fiducial feature in the plurality of scan images” as taught in Chen for the advantages of “facilitating detection and visualization of a region of interest in one or more medical images based upon a corresponding region of interest in a primary medical image”, as suggested in Chen, [0009].

Claims 5-7, 11, 19-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view Chaney and Park, as applied to claims 1 and 15, further in view of Klinder et al., “Automated model-based rib cage segmentation and Klinder.

Claims 5 and 19. Zhang, Chaney and Park combined teaches all the limitations of claims 1 and 15, respectively, including the determination of the chest wall model (Chaney, Col.21, ll.51-67). 
Neither Zhang, Chaney nor Park teaches that an ellipsoid model is determined.
However, in an analogous model-based image segmentation field of endeavor,
Klinder teaches
“determining an ellipsoid model for the chest wall region” (p.196, 2.1 Due to the characteristic shape of the rubs, we establish a centerline-based description as an alternative for rib surface meshes…Initial model setup: shape information is added to the centerline by calculating an ellipse fit to each cut contour) – the ellipse fit to each cut contour is considered the “ellipsoid model for the chest wall region” as claimed. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the chest wall model determination of Zhang, Chaney and Park combined employ such a feature of “determining an ellipsoid model for the chest wall region” as taught in Klinder for the advantages of achieving an acceptable level of accuracy for model-based segmentation, and serving as a good basis for a locally detailed delineation if a higher accuracy is needed, as suggested in Kindlier, pp.201-202, Conclusion.

Claims 6 and 20. Zhang, Chaney and Park combined teaches all the limitations of claims 1 and 15, respectively, including the determination of the chest wall model (Chaney, Col.21, ll.51-67). 
Neither Zhang, Chaney nor Park teaches that the chest wall model comprises determining rib information in the chest wall region”.
However, in an analogous model-based image segmentation field of endeavor,
Klinder teaches
 “determining the chest wall model comprises determining rib information in the chest wall region” (Abstract: the ribcage direct kinematics model, permits to compute the skin position from the ribs motion. Conversely, the inverse kinematics provides rib motion and consequently lung motion) – the rib motion is considered the “rib information in the chest wall region” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the chest wall model determination of Zhang, Chaney and Park combined employ such a feature of “determining the chest wall model comprises determining rib information in the chest wall region” as taught in Klinder for the advantages of achieving an acceptable level of accuracy for model-based segmentation, and serving as a good basis for a locally detailed delineation if a higher accuracy is needed, as suggested in Kindlier, pp.201-202, Conclusion.

Claims 7 and 21. Zhang, Chaney and Park combined teaches all the limitations of claims 1 and 15, respectively, including the determination of the chest wall model (Chaney, Col.21, ll.51-67). 
Neither Zhang, Chaney nor Park teaches that a rib centerline information is determined.
However, in an analogous model-based image segmentation field of endeavor,
Klinder teaches
“determining a rib centerline information” (p.197, 2.2 Global model positioning: due to the characteristic shape of the rubs, we establish a centerline-based description as an alternative for rib surface meshes…Compared to a simple surface mesh description, this alternative enables an automatic rub surface generation when the location of the centerline of a rib is given and the centerline is identified). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the chest wall model determination of Zhang, Chaney and Park combined employ such a feature of “determining a rib centerline information” as taught in Klinder for the advantages of achieving an acceptable level of accuracy for model-based segmentation, and serving as a good basis for a locally detailed delineation if a higher accuracy is needed, as suggested in Kindlier, pp.201-202, Conclusion.

Claims 11 and 25. Zhang, Chaney and Park combined teaches all the limitations of claims 1 and 15, respectively, including the determination of the chest wall model (Chaney, Col.21, ll.51-67). 
Neither Zhang, Chaney nor Park teaches that a surface representative of a boundary of the chest wall region is determined.
However, in an analogous model-based image segmentation field of endeavor,
Klinder teaches
 “determining the plurality of segmented scan images comprises determining a surface representative of a boundary of the chest wall region” (p.196, 2.1 Initial Model Setup: Adaptation was done using a shape-constrained deformable surface model approach…Due to the characteristic shape of the ribs, we establish a centerline-based description as an alternative for rib surface meshes…Compared to a simple surface mesh description, this alternative enables an automatic rib surface generation when the location of the centerline of a rib is given and the centerline is identified). 
The surface of the ribs is considered “a surface representative of a boundary of the chest wall region” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the chest wall model determination of Zhang, Chaney and Park combined employ such a feature of “determining the plurality of segmented scan images comprises determining a surface representative of a boundary of the chest wall region” as taught in Klinder for the advantages of achieving an acceptable level of accuracy for model-based segmentation, and serving as a good basis for a locally detailed delineation if a higher accuracy is needed, as suggested in Kindlier, pp.201-202, Conclusion.

Response to Arguments
Applicant’s arguments in regard to the rejection to claims 1, 15 and 29 under 35 U.S.C. 103 in view of the claim amendment have been fully considered but they are not moot. In view of the claim amendment that now sets forth for claims 1, 15 and 29 to be directed to an automated breast ultrasound (ABUS) volume acquisition, the previous rejection is now withdrawn. 
A new ground of rejection is now made to claims 1, 15 and 29. In the new rejection to claims 1, 15 and 29, Didier, The previously cited Chaney and Den Harder combined is no longer relied upon for the teaching of claims 1, 15 and 29. More specifically, Didier and Den Harder are no longer cited in the rejection.
The newly cited Zhang is relied upon for the teaching of the amended feature of receiving an ABUS volume and extracting a plurality of scan images from the ABUS volume. Zhang further teaches scan image segmentation and lesion determination using an automated lesion detection technique. Zhang further teaches a display of the scan images along with the lesion information. The previously cited Chaney is relied upon for the teaching of a determination of a chest wall model and an image segmentation based on the chest wall model. The newly cited Park is relied upon for an explicit teaching of having the location and the dimension for the lesion included in the lesion information, and the display of the scan images along with the lesion information.

In regard to the amended feature in claims 4 and 26, i.e., the two-step registration technique, the previously cited Chaney teaches the feature as claimed in Col.21, with further details of each of the two claimed steps disclosed in Col.6-7 and Col.19. Please refer to the rejection section for the details. 
Based on the above consideration, Claims 1-7, 9-12, 15-21, 23-26 and 29-32 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karssemeijer et al., US 2012/0014578 A1. This reference discloses volumetric ultrasound images obtained by an ABUS device and the lesions are identified using a CAD system. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793